Breese, J. We do not understand that the case to which reference has been made by the defendant, The People ex relatione Beebe v. Evans, 18 Ill. R. 361, decides the question presented by this record, or as having any particular bearing on it, except as expressing the views of this court as to the territorial jurisdiction of such inferior courts as may be established by the General Assembly in the cities of this State, in pursuance of the first section of the fifth article of the constitution. The objection which prevailed in that case was, that by the act of the General Assembly the grant of jurisdiction was not confined to the city limits of LaSalle, but extended to the towns of LaSalle and Salisbury. No such objection is made here, but it is objected that the jurisdiction being confined to the city limits of Aurora, final process cannot issue from the Court of Common Pleas of that city as established by the act of February 11,1857, (Session Laws of 1857, page 375,) although in a case properly arising within its acknowledged- jurisdiction. There is no question made, nor can there be, that the judgment in this case was rendered by the Court of Common Pleas of Aurora city, in a case not within the jurisdiction of that court. It is confessed, that the court had jurisdiction to render the judgment, and yet it is insisted with an appearance of earnestness, that there the power of the court ended—that although there is given to it by clear and express enactment the same power and authority and jurisdiction, and the clerk required to perform the same duties as the clerk of the Circuit Court—and all its orders, judgments and decrees to be enforced and collected in the same manner as are those of the Circuit Court, a judgment of that court cannot be enforced or collected, unless the debtor shall have real estate or goods and chattels within the city limits. This certainly cannot be the meaning of the act, for if it were so, its passage would tend but in a very slight degree, to benefit the city and its business people, or meet their wants. Designed, as those courts are, to settle and dispose of the litigation arising in the cities, they would fall far short of the object, if a successful suitor in that court must stop on the recovery of his judgment. We hold, the court having proceeded to judgment in a case properly arising within its jurisdiction, can never be deprived of that jurisdiction. When jurisdiction has once attached, it continues necessarily, and all the powers requisite to give it full and complete effect, can be exercised, until the end of the law shall be attained. We do not wish to be understood as saying that this court, has jurisdiction to issue original process to be executed without the limits of the city, but we do say, where such process has been regularly issued and executed within those limits, the court cannot pause or be arrested in carrying out its jurisdiction to judgment and execution, and the clerk can and should on application being made, issue that process to any county in the State, the same, in all respects, as the clerk of the Circuit Court. This power accorded to that court, local though it be, by no means takes from it its character as a court of inferior jurisdiction. It is such a court, but in the exercise of its admitted and conceded jurisdiction, it has all the power the Circuit Court of Kane county has, for the exercise of the jurisdiction con ferred upon that court. Its power to issue final process to a foreign county is not denied, neither can it be denied to the Court of Common Pleas of the city of Aurora. A peremptory mandamus will be awarded. Peremptory mandamus awarded.